DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/24/2022. The examiner acknowledges the amendments to claims 11 - 12. Claims 1 - 15 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5, filed 06/24/2022, with respect to the Double Patenting rejections of claims 1 – 10 and 12 - 15 and USC 112(b) rejections of claims 11 - 12 have been fully considered and are persuasive.  The Double Patenting rejections of claims 1 – 10 and 12 - 15 and USC 112(b) rejections of claims 11 - 12 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 are allowable because they comprise allowable subject matter comprising an airlock that is configured to engage the syringe barrel and a collection tube rack that is configured to move a collection tube and the airlock along a syringe barrel. Closest prior art of record, US 6024710 A to Miller (cited in previous Office Action), teaches a typical collection tube rack (90) configured to move an airlock (20) and a collection tube (8) (Fig 5). However, the collection tube rack prevents the airlock from engaging the syringe barrel.
CN 2155813 Y to Miao (cited in previous Office Action) teaches an air plug 7 which look like it could engage long hole 10 as shown in Fig 10. Furthermore, test tube 9, which is sealed by air plug 7, comprises a handle (shown in Fig 1) which is configured to move test tube 9 and air plug 7. However, Miao does not teach a separate collection tube rack connected to the collection tube.  
Claims 2 – 13 and 15 are allowed for depending from the allowable subject matter of claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791